DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 3 recites “the computing device”.  There is insufficient antecedent basis for this limitation.  
Claim 16, line 4 recites “an optical transceiver device”.  It is not clear if this is the same as the “optical transceiver device” in line 1 (in which case line 4 should be “the optical transceiver device”) or if it is a different optical transceiver device (in which case different terms should be used to distinguish between different elements).  
Claim 16, line 5 recites “the optical transceiver device”.  It is not clear if this is a reference to the optical transceiver device introduced in line 1 or if it is a reference to the optical transceiver device introduced in line 4.  
“The optical transceiver devices” is also referenced in claim 16, lines 5-6, 7, and 9; claim 17, lines 2 and 5; claim 18, lines 3 and 5; claim 19, last line; and claim 20, lines 3 and 5.  It is not clear which optical transceiver device (the optical transceiver device introduced in claim 16, line 1, or the optical transceiver device introduced in claim 16, line 4) is being referenced.
Claims 17-20 are also rejected because they depend from one or more of the claims rejected above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0065151 (Dybsetter). 

Regarding claim 1, Dybsetter teaches an optical transceiver monitoring system, comprising: 
an optical transceiver device that includes a non-volatile memory system (FIG. 1: at least the transmitter 104, receiver 101 and persistent memory 106 in the optical transceiver 100) and that is configured to convert between electrical data and optical data (FIG. 1: transmitter 104 and receiver 101); and 
a computing device that includes a computing device port that is coupled to the optical transceiver device (FIG. 1: external programmer 111 connected to transceiver 100 via ports corresponding to lines 102A, 103A, SCL line, and SDA line; see [0026] and [0027]), wherein the computing device is configured to: 
detect, at the computing device port through which electrical data is either sent to or received from the optical transceiver device, an interaction between the optical transceiver device and the computing device (see discussion below); and 
provide first event information that corresponds to the interaction to the optical transceiver device for storage in the non-volatile memory system ([0051] “In another embodiment, optical transceiver 100 may be configured to send at least some portion of the recorded data to transceiver persistent memory 106.”; see also [0052]).

FIGS. 1 and 2 are reproduced for reference.

    PNG
    media_image1.png
    279
    540
    media_image1.png
    Greyscale

FIG. 2 illustrates the control module 105 in more detail:

    PNG
    media_image2.png
    516
    483
    media_image2.png
    Greyscale


Non-Volatile Memory.
Regarding the persistent memory 106 being non-volatile, see, for example, [0030]: “Persistent memory 106 may also be any other non-volatile memory source.”.

Computing Device.
The External Programmer 111 is a computer device.  For example, see:
[0026]: … The external host 111 may be any computing system capable of communicating with the optical transceiver 100. The external host 111 may contain a host memory 112 that may be a volatile or non-volatile memory source.  …

Computing Device Coupled to Transceiver.
The External Programmer 111 is coupled to the Post Amp 102 and Laser Driver 103 in the Transceiver 100 via lines 102A, 103A.  See, for example:
[0026] The optical transceiver 100 receives an optical signal from fiber 110A using receiver 101. The receiver 101 acts as an opto-electric transducer by transforming the optical signal into an electrical signal. The receiver 101 provides the resulting electrical signal to a post-amplifier 102. The post-amplifier 102 amplifies the signal and provides the amplified signal to an external host 111 as represented by arrow 102A. The external host 111 may be any computing system capable of communicating with the optical transceiver 100. The external host 111 may contain a host memory 112 that may be a volatile or non-volatile memory source. In one embodiment, the optical transceiver 100 may be a printed circuit board or other components/chips within the host 111, although this is not required.

[0027]: The optical transceiver 100 may also receive electrical signals from the host 111 for transmission onto the fiber 110B. Specifically, the laser driver 103 receives the electrical signal as represented by the arrow 103A, and drives the transmitter 104 (e.g., a laser or Light Emitting Diode (LED)) with signals that cause the transmitter 104 to emit onto the fiber 110B optical signals representative of the information in the electrical signal provided by the host 111. Accordingly, the transmitter 104 serves as an electro-optic transducer.
The External Programmer 111 is also connected to the Transceiver 100 via the SCL and SDA lines to the Control Module 105 as shown in FIG. 1.

Detect an Interaction.
The claim recites “interaction”, which is a broad term.  Sending and receiving data, instructions, etc. between the external programmer 111 and the Control Module 105 is an interaction between the external programmer 111 and the transceiver 100.  Likewise, sending and receiving signals between the External Programmer 111 and the Post Amp 102 and Laser Driver 102 is an interaction between the external programmer 111 and the transceiver 100.  Receiving signals, at least, is also a detection of the interaction (e.g., a detection of the signal being received).  

Provide Information for Storage.
Dybsetter also teaches to provide data to the persistent memory 106 in the transceiver device 100 for storage in the non-volatile memory 106:
[0051] In another embodiment, optical transceiver 100 may be configured to send at least some portion of the recorded data to transceiver persistent memory 106. If the persistent memory 106 was a separate module such as, for example, an EEPROM module, the persistent memory 106 could be unplugged from the optical transceiver 100 to evaluate its memory contents. Alternatively, the persistent memory 106 could be evaluated without removal from the optical transceiver if the optical transceiver has an external I/O interface that allows the persistent memory 106 to be read.

[0052] In yet another embodiment, optical transceiver 100 may be configured to send all the logged data to both host memory 112 and to transceiver persistent memory 106. This would allow retrieval and evaluation of the stored data from either memory source and would create a backup should one of the memory sources become disabled. It may also be possible to configure control module 105 to send all the logged data to host memory 112 and a portion to persistent memory 106. For example, persistent memory 106 could be used to permanently store diagnostic information about optical transceiver 100. This would allow analysis of possible causes of optical transceiver failure should external host 111 become separated from optical transceiver 100. As can be appreciated, there are many combinations of logging locations that could be used and the examples given are by no means exclusive.

It would have been obvious that these operations can be used with the embodiments of FIGS. 1 and 2.

Regarding “event information that corresponds to the interaction”, Dybsetter teaches to detect “operation information”:
[0048] The logger may also be directed to log data based on a processed result, such as the current run time. The logger may also receive instructions providing conditions as to when to log data. For example, if the persistent memory is greater than 40% full, then the log condition may specify that all data is logged, or if the persistent memory is 20% full, then the log condition may specify that a specific operational parameter is logged.

[0049] The operational information that may be logged may include statistical information such as, for example, a total operational time, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, a number of times the optical transceiver has been booted, or the like. The operational information may also simply record operational parameters measured along with an approximate time of measurement. Such operational parameters may include, for example, a laser wavelength approximation, a laser temperature measurement, a supply voltage measurement, a transceiver temperature measurement, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, an acceleration measurement, a peak acceleration measurement, or the like.

[0050] In addition to being configured to log certain operational information, optical transceiver 100 may also be configured to store some or all of the logged information in one or more specified logging locations, such as host memory 112, persistent memory 106, or any other accessible logging location, located on or off transceiver 100. As described above, the different storage locations are indicated by the customized input, which may correspond to log location identification 311, received from the host. For example, microcode from host 111 can direct that at least some portion of the recorded data be sent over the SDA and SCL lines, or other implemented host communication interface, to host memory 112 for storage, allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center using any standard internet or network protocol. In that case, if an optical transceiver failure were to occur, the various log entries could be evaluated to identify possible causes for the failure. For example, if an event was recorded indicating that the optical transceiver experienced a peak acceleration exceeding 20 times the acceleration imposed by gravity (often referred to as "G's"), then one might infer that the optical transceiver had been dropped.

These types of “operation information” correspond to the interactions with the optical transceiver.  For example, the transmit wavelength, transmit power, receiver power, and other operation information “correspond” to optical data being transmitted and received by the transceiver 100, which corresponds to electrical signals between the External Programmer 111 and transceiver 100.  Similarly, other operation parameters correspond to the interactions between the External Programmer and the Control Module 105, such as 
In summary, the term “corresponds” is broad and the teachings of Dysetter are within the scope of this language.  

Differences.
Dybsetter differs from the claimed subject matter in that Dysetter teaches that the event information that corresponds to the interaction is sent to the memory by the Control Module 105 rather than the External Programmer 111.  In other words, the difference is in the location of the Control Module 105.  
However, Dybsetter teaches that processors can be located within the transceiver 100 (e.g., the Control Module 105) or outside of the Transceiver 100 (e.g., the External Programmer 111).  Furthermore, Dybsetter teaches that the logged data can be stored in Programmer Memory 112 and that the logged data can be sent between the Transceiver 100 and the External Programmer 111.  See, for example:
[0052] In yet another embodiment, optical transceiver 100 may be configured to send all the logged data to both host memory 112 and to transceiver persistent memory 106. This would allow retrieval and evaluation of the stored data from either memory source and would create a backup should one of the memory sources become disabled. It may also be possible to configure control module 105 to send all the logged data to host memory 112 and a portion to persistent memory 106. For example, persistent memory 106 could be used to permanently store diagnostic information about optical transceiver 100. This would allow analysis of possible causes of optical transceiver failure should external host 111 become separated from optical transceiver 100. As can be appreciated, there are many combinations of logging locations that could be used and the examples given are by no means exclusive.
It would have been obvious that the Control Module 105 can be relocated in places where processors were known to be located, such as within the External Programmer 111, or that the functionality of the Control Module that stores the data in the memory 106 can be located in the External Programmer 111.  For example, logged data can be first stored in the Programmer Memory 112 in the External Programmer 111, and from that stored data it can be decided which data is stored in the Persistent Memory 106 of the Transceiver 100.
Finally, the Examiner can find no teaching in Dybsetter that the data storage functionality of the Control Module 105 must be in a processor in the Transceiver 100 and cannot be in any other location.

Regarding claim 2, Dybsetter teaches the system of claim 1, wherein the computing device is configured to:
detect the coupling of the optical transceiver device to the computing device port (FIG. 2: monitoring via sensors 211 in control module 200; monitoring via signals on external lines 212A and 212B; see [0028], [0032]); and
read second event information from the non-volatile memory system in the optical transceiver device ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding detecting the coupling, Dybsetter teaches to detect signals via the coupling of the transceiver to the computing device.  Furthermore, the Examiner notes that the claim does not require any particular structure for detecting the coupling (e.g., it does not require a physical structure to detect a physical coupling between the elements) and it does not require detecting any particular signals or code that indicates a coupling is successful.  Instead, the claim broadly recites to “detect the coupling”, and the detection of the signals is a detection of the coupling.

Regarding reading second event info, Dybsetter teaches that a variety of information from more than one event is logged.  See, for example, 
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like. 
 
[0028]: “… the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B).  This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal.”
 
[0032]: “… includes sensors 211A, 211B, 211C amongst potentially others as represented by the horizontal ellipses 211D. Each of these sensors may be responsible for measuring operational parameters that may be measured from the control module 200 such as, for example, supply voltage and transceiver temperature. The control module may also receive external analog or digital signals from other components within the optical transceiver that indicate other measured parameters such as, for example, laser bias current, transmit power, receive power, laser wavelength, laser temperature, and Thermo Electric Cooler (TEC) current. Two external lines 212A and 212B are illustrated for receiving such external analog signals although there may be many of such lines.)
Furthermore, as cited above, it also teaches that the logged information can be read out of memory.  Therefore, reading out information different than or in addition to the first logged information would be reading second event information.

Regarding claim 5, Dybsetter teaches the system of claim 2, wherein the storage of the first event information in the non- volatile memory system updates at least a portion of the second event information.

As discussed in claim 2, Dybsetter teaches to store various event information and to allow the user to access that information.  Furthermore, Dybsetter teaches to create statistical information regarding the information that is logged.  See, for example, [0016]:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.

In other words, statistical information is created and updated based on the logged information.  For example, when a new error is detected and logged, statistical information (e.g., the number of errors detected) is updated.  


Regarding claim 6, Dybsetter teaches the system of claim 1, wherein the computing device is configured to: 
determine that the interaction satisfies an event condition ([0041]: “… allows a user to specify which operational information to log …”; see also [0028] and [0029]); and
provide, in response to the interaction satisfying the event condition, the first event information that corresponds to the interaction to the optical transceiver device for storage in the non-volatile memory system ([0017]: “… causes the optical transceiver to log the operational information to a specific memory location.”; [0041]: “… allows a user to specify which operational information to log …”). 

Determine that the Interaction Satisfies an Event Condition,
The control module evaluates the monitored interactions (i.e., the monitored signals or feedback) and determines whether they satisfy an event condition (i.e., whether the monitored signal is supposed to be logged).  See [0041].  Furthermore, Dybsetter also teaches to make adjustments to the transceiver based on the monitored signals.  See, for example, [0029]:
[0029] Specifically, the control module 105 may counteract these changes by adjusting settings on the post-amplifier 102 and/or the laser driver 103 as also represented by the arrows 105A and 105B. These settings adjustments are quite intermittent since they are only made when temperature or voltage or other low frequency changes so warrant. Receive power is an example of such a low frequency change.
In other words, adjustments are made when it is determined that the monitored interactions satisfy a condition that calls for an adjustment.  Also, [0028] teaches to detect a loss of signal:
[0028]: “… This allows the control module 105 to ... detect when there is a loss of signal.”
In other words, this is determining that an interaction (i.e., a monitored signal) satisfies an event condition that qualifies as a loss of signal (e.g., the signal power is below a threshold)

Provide Information for Storage, 
Dybsetter at [0017] teaches to cause the optical transceiver to log the operational information to a specific memory location, and at [0041] teaches to allow a user to specify which operational information to log.  See the citations in the claim.  In other words, it teaches to provide the information for storage in response to the information satisfying the event condition of being specified for storage by the user.
See also [0024].  
 [0024]: … the optical transceiver logs the information to the corresponding storage locations … may specify one or more actions to be performed when the identified information is logged. If one or more actions are specified, the optical transceiver performs the specified actions when the information is logged …
In other words, Dybsetter teaches to store information in memory, and also provides a general teaching to perform specified actions along with logging the information.

Regarding claim 8, Dybsetter teaches the system of claim 1, wherein the first event information is stored in a user writable memory portion of the non-volatile memory system ([0017]: “… causes the optical transceiver to log the operational information to a specific memory location.”; [0041]: “… allows a user to specify which operational information to log …”; [0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Dybsetter teaches that the memory can be written to (e.g., see [0017], cited above), and Dybsetter teaches that the user has access to the memory (e.g., see [0050] cited above).  Although Dybsetter does not explicitly state that this is also “user writable memory”, it would have been obvious that the user could be granted write access.  In particular, Dybsetter teaches that the user has access to this memory, and Dybsetter teaches that the memory can be written to, so that it would have been obvious that this could be user-writable memory.  





Claim 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybsetter in view of US 2004/0047635 (Aronson).

Regarding claim 3, Dybsetter teaches the system of claim 2, wherein the computing device is configured to:
determine that the second event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
provide an indication to a user that the optics transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining that the second event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
Identifying an error condition is a determination that the event information indications a degradation condition.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
This teaches that factors such as temperature, power and feedback conditions may affect performance of components.  Therefore, the detection of these parameters can also be used to determine a degradation condition.  Furthermore, it explicitly teaches to detect a LOS, which is a degradation condition.

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious that data being monitored and logged for use in identifying a cause for failure, as taught in Dybsetter, can provide an indication to a user when a degradation condition is detected, as taught in Aronson.  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to provide an indication to a user when a degradation condition is detected), and the results would have been predictable (e.g., the user will be alerted when a degradation condition is detected).

Regarding claim 4, Dybsetter teaches the system of claim 3, wherein the degradation condition is at least one of a fault degradation condition, an age degradation condition or an unsupported optical transceiver device condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”).

Regarding determining the degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
Identifying an error condition is a fault determination condition.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
In particular, the detection of a LOS condition is also a fault degradation condition.  LOS can also indicate an unsupported optical transceiver device condition when the unsupported device prevents reception of a signal, resulting in a LOS condition.
	Furthermore, in the interests of compact prosecution, Aronson teaches the age degradation element.  In particular, it teaches to monitor signals, compare them to predefined values, and predict an age-related failure or degradation based on the comparison.  See, for example:
[0068] … to automatically, periodically convert the monitored signals into digital signals, and to store these signal values in memory device 128.” 
[0069] … compare these values to predefined limit values …
[0070] … a laser bias current which has fallen to zero, which is indicative of an immediate failure … a laser bias current, in a constant power mode, which exceeds a nominal value by more than 50%, indicating a laser end-of-life condition.
In other words, it teaches to predict failures or performance degradation based on the comparison between the measurements and the predefined limits.  
It would have been obvious to combine the teachings of Dybsetter and Aronson, so that data being monitored and logged for use in identifying a cause for failure (e.g., Dybsetter) can monitor for an age-related degradation (e.g., Aronson).  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to use the particular failure prediction method which can identify an age-related degradation condition), and the results would have been predictable (e.g., the measured parameters can be used in a known way, as taught in Aronson, to identify when there is an age-related degradation condition).

Regarding claim 7, Dybsetter teaches the system of claim 1, wherein the computing device is configured to: 
determine that the first event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
provide an indication to a user that the optical transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining first event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
In other words, it teaches “an identification of one or more error conditions”, and an error condition is a determination that some aspect of the system has degraded.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
In particular, the detection of an LOS condition is a degradation condition.  Furthermore, this teaches that other detected factors, such as temperature, power and feedback conditions may affect performance of components.  

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious to combine the teachings of Dybsetter and Aronson, so that data being monitored and logged for use in identifying a cause for failure (e.g., Dybsetter) can utilize an alarm or alert to the user (e.g., Aronson).  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to use indications to the end user as taught in Aronson), and the results would have been predictable (e.g., when an error or other degradation is detected, the user receives an alarm or other indications).
Claims 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybsetter.

Regarding claim 9, Dybsetter teaches an Information Handling System (IHS), comprising: 
a processing system (FIG. 1: control module 105; FIG. 2: one or both of processors 203A, 203B); and
a memory system that is coupled to the processing system (FIG. 1: memory 106 and/or memory 112; FIG. 2: memory 206) and that includes instructions that, when executed by the processing system ([0036]: “Two general-purpose processors 203A and 203B are also included. The processors recognize instructions that follow a particular instruction set …”), cause the processing system to provide an optics monitoring engine that is configured to: 
detect, at a port that is coupled to the processing system and an optical transceiver device and through which electrical data is either sent to the optical transceiver device for conversation to optical data or received from the optical transceiver device following its conversation from optical data, an interaction between the optical transceiver device and the computing device; and 
provide first event information that corresponds to the interaction to the optical transceiver device for storage in a non-volatile memory system that is included in the optical transceiver device ([0051] “In another embodiment, optical transceiver 100 may be configured to send at least some portion of the recorded data to transceiver persistent memory 106.”; see also [0052]).

Regarding the memory that includes instructions, in addition to that cited in the claim, see also:
[0042] Referring to FIG. 3, a flowchart of a method 300 for an optical transceiver to custom log operational information is illustrated. This method may be performed by the optical transceiver environment described in relation to FIGS. 1 and 2, or by other environments. First, the optical transceiver executes microcode in the system memory (act 301). This microcode may be loaded into the system memory from the host. Alternatively, it may be loaded from the host into the persistent memory and later loaded into the system memory. 

[0043] The microcode may contain various inputs from the host that indicate desired logging tasks. For example, the input may be a logging type identification 310 that identifies which operational information to log. For example, a user may desire to only log optical transceiver temperature information or the user may desire to log all operational information. Alternatively, the input may be a log location identification 311 that identifies what storage location to store the logged information. A user may desire to log to one storage location or multiple storage locations. Additionally, the input may also be an action identification 312 that identifies actions that the optical transceiver may take upon logging. The three types of inputs may be included in the microcode by themselves, in different combinations, or all together. For example, a user may desire to log all operational information to two storage locations, but not to perform any actions upon logging. In that case, the microcode would include the logging type identification 310 and the log location identification 311, but not the action identification 312. As will be appreciated, the different combinations of inputs create great flexibility in controlling the various logging tasks.
 
[0044] Referring to FIGS. 1 and 2, optical transceiver 100 executes microcode received from the host. Specifically, processors 203A and 203B load microcode from the host into the controller system memory 206. While controller system memory may be RAM, it may also be a processor, register, flip-flop or other memory device. For example, the processors 203A and 203B may load microcode provided by the external host 111, delivered to control module 105 over the I.sup.2C interface or another implemented host interface. For example, external host memory 112 may contain a library of different microcode functions. A user would interface with the external host 111 and choose which microcode function to run based on the desired logging tasks. Alternatively, the processors 203 may load microcode that had been previously sent from the host to persistent memory 106. In addition, external host 111 may be connected to the internet or some other wide area network, allowing processors 203 to acquire microcode from a remote source. This connection can be achieved by any standard internet or wide area network protocol. 

[0045] Referring again to the method of FIG. 3, the executed microcode causes the optical transceiver to log information regarding its operational circumstances based on input received from the host (act 302). As described above, the inputs identify what logging tasks the optical transceiver will perform. 

[0046] Referring again to FIGS. 1 and 2, the processors 203 execute the microcode instructions, causing the microcode to form a functional logger in controller system memory 206 or otherwise to form a functional logger. The functional logger has access to the various operational parameters of the optical transceiver for example, from the ADC 214 or from the external lines 212A and 212B. 

Regarding the “detect” and “provide” functionality, see the discussion of those elements in claim 1.

Regarding claim 10, Dybsetter teaches the IHS of claim 9, wherein the optics monitoring engine is configured to: 
detect the coupling of the optical transceiver device to the port (FIG. 2: monitoring via sensors 211 in control module 200; monitoring via signals on external lines 212A and 212B; see [0028], [0032]); and
read second event information from the non-volatile memory system in the optical transceiver device ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding detecting the coupling, Dybsetter teaches to detect signals via the coupling of the transceiver to the computing device.  Furthermore, the Examiner notes that the claim does not require any particular structure for detecting the coupling (e.g., it does not require a physical structure to detect a physical coupling between the elements) and it does not require detecting any particular signals or code that indicates a coupling is successful.  Instead, the claim broadly recites to “detect the coupling”, and the detection of the signals is a detection of the coupling.

Regarding reading second event info, Dybsetter teaches that a variety of information from more than one event is logged.  See, for example, 
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like. 
 
[0028]: “… the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B).  This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal.”
 
[0032]: “… includes sensors 211A, 211B, 211C amongst potentially others as represented by the horizontal ellipses 211D. Each of these sensors may be responsible for measuring operational parameters that may be measured from the control module 200 such as, for example, supply voltage and transceiver temperature. The control module may also receive external analog or digital signals from other components within the optical transceiver that indicate other measured parameters such as, for example, laser bias current, transmit power, receive power, laser wavelength, laser temperature, and Thermo Electric Cooler (TEC) current. Two external lines 212A and 212B are illustrated for receiving such external analog signals although there may be many of such lines.)
Furthermore, as cited above, it also teaches that the logged information can be read out of memory.  Therefore, reading out information different than or in addition to the first logged information would be reading second event information.


Regarding claim 13, Dybsetter teaches the IHS of claim 10, wherein the storage of the first event information in the non-volatile memory system updates at least a portion of the second event information.

As discussed in claims 2 and 10, Dybsetter teaches to store various event information and to allow the user to access that information.  Furthermore, Dybsetter teaches to create statistical information regarding the information that is logged.  See, for example, [0016]:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.

In other words, statistical information is created and updated based on the logged information.  For example, when a new error is detected and logged, statistical information (e.g., the number of errors detected) is updated.  

Regarding claim 14, Dybsetter teaches the IHS of claim 9, wherein the optics monitoring engine is configured to:
determine that the interaction satisfies an event condition ([0041]: “… allows a user to specify which operational information to log …”; see also [0028] and [0029]); and

provide, in response to the interaction satisfying the event condition, the first event information that corresponds to the interaction to the optical transceiver device for storage in the non-volatile memory system ([0017]: “… causes the optical transceiver to log the operational information to a specific memory location.”; [0041]: “… allows a user to specify which operational information to log …”). 

Determine that the Interaction Satisfies an Event Condition,
The control module evaluates the monitored interactions (i.e., the monitored signals or feedback) and determines whether they satisfy an event condition (i.e., whether the monitored signal is supposed to be logged).  See [0041].  Furthermore, Dybsetter also teaches to make adjustments to the transceiver based on the monitored signals.  See, for example, [0029]:
[0029] Specifically, the control module 105 may counteract these changes by adjusting settings on the post-amplifier 102 and/or the laser driver 103 as also represented by the arrows 105A and 105B. These settings adjustments are quite intermittent since they are only made when temperature or voltage or other low frequency changes so warrant. Receive power is an example of such a low frequency change.
In other words, adjustments are made when it is determined that the monitored interactions satisfy a condition that calls for an adjustment.  Also, [0028] teaches to detect a loss of signal:
[0028]: “… This allows the control module 105 to ... detect when there is a loss of signal.”
In other words, this is determining that an interaction (i.e., a monitored signal) satisfies an event condition that qualifies as a loss of signal (e.g., the signal power is below a threshold)

Provide Information for Storage, 
Dybsetter at [0017] teaches to cause the optical transceiver to log the operational information to a specific memory location, and at [0041] teaches to allow a user to specify which operational information to log.  See the citations in the claim.  In other words, it teaches to provide the information for storage in response to the information satisfying the event condition of being specified for storage by the user.
See also [0024].  
 [0024]: … the optical transceiver logs the information to the corresponding storage locations … may specify one or more actions to be performed when the identified information is logged. If one or more actions are specified, the optical transceiver performs the specified actions when the information is logged …
In other words, Dybsetter teaches to store information in memory, and also provides a general teaching to perform specified actions along with logging the information.



Claim 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybsetter in view of US 2004/0047635 (Aronson).

Regarding claim 11, Dybsetter teaches the IHS of claim 10, wherein the optics monitoring engine is configured to:
determine that the second event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
provide an indication to a user that the optics transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining that the second event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
Identifying an error condition is a determination that the event information indications a degradation condition.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
This teaches that factors such as temperature, power and feedback conditions may affect performance of components.  Therefore, the detection of these parameters can also be used to determine a degradation condition.  Furthermore, it explicitly teaches to detect a LOS, which is a degradation condition.

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious that data being monitored and logged for use in identifying a cause for failure, as taught in Dybsetter, can provide an indication to a user when a degradation condition is detected, as taught in Aronson.  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to provide an indication to a user when a degradation condition is detected), and the results would have been predictable (e.g., the user will be alerted when a degradation condition is detected).

Regarding claim 12, Dybsetter teaches the IHS of claim 11, wherein the degradation condition is at least one of a fault degradation condition, an age degradation condition or an unsupported optical transceiver device condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”).

Regarding determining the degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
Identifying an error condition is a fault determination condition.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
In particular, the detection of a LOS condition is also a fault degradation condition.  LOS can also indicate an unsupported optical transceiver device condition when the unsupported device prevents reception of a signal, resulting in a LOS condition.
	Furthermore, in the interests of compact prosecution, Aronson teaches the age degradation element.  In particular, it teaches to monitor signals, compare them to predefined values, and predict an age-related failure or degradation based on the comparison.  See, for example:
[0068] … to automatically, periodically convert the monitored signals into digital signals, and to store these signal values in memory device 128.” 
[0069] … compare these values to predefined limit values …
[0070] … a laser bias current which has fallen to zero, which is indicative of an immediate failure … a laser bias current, in a constant power mode, which exceeds a nominal value by more than 50%, indicating a laser end-of-life condition.
In other words, it teaches to predict failures or performance degradation based on the comparison between the measurements and the predefined limits.  
It would have been obvious to combine the teachings of Dybsetter and Aronson, so that data being monitored and logged for use in identifying a cause for failure (e.g., Dybsetter) can monitor for an age-related degradation (e.g., Aronson).  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to use the particular failure prediction method which can identify an age-related degradation condition), and the results would have been predictable (e.g., the measured parameters can be used in a known way, as taught in Aronson, to identify when there is an age-related degradation condition).

Regarding claim 15, Dybsetter teaches the IHS of claim 9, wherein the optics monitoring engine is configured to:
determine that the first event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
provide an indication to a user that the optical transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining first event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
In other words, it teaches “an identification of one or more error conditions”, and an error condition is a determination that some aspect of the system has degraded.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
In particular, the detection of an LOS condition is a degradation condition.  Furthermore, this teaches that other detected factors, such as temperature, power and feedback conditions may affect performance of components.  

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious to combine the teachings of Dybsetter and Aronson, so that data being monitored and logged for use in identifying a cause for failure (e.g., Dybsetter) can utilize an alarm or alert to the user (e.g., Aronson).  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to use indications to the end user as taught in Aronson), and the results would have been predictable (e.g., when an error or other degradation is detected, the user receives an alarm or other indications).

Claim 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybsetter 

Regarding claim 16, Dybsetter teaches a method of logging events corresponding with the use of an optical transceiver device, comprising:
detecting, by a computing device at a port on the computing device that is coupled to an optical transceiver device and through which electrical data is either sent to the optical transceiver device for conversation to optical data or received from the optical transceiver device following its conversation from optical data, an interaction between the optical transceiver device and the computing device (FIG. 1: external programmer 111 connected to transceiver 100 via ports corresponding to lines 102A, 103A; see [0026] and [0027]; see discussion below); and 
providing, by the computing device, first event information that corresponds to the interaction to the optical transceiver device for storage in a non-volatile memory system that is included in the optical transceiver device ([0051] “In another embodiment, optical transceiver 100 may be configured to send at least some portion of the recorded data to transceiver persistent memory 106.”; see also [0052]).

Computing Device Coupled to Transceiver via Data Lines.
The External Programmer 111 is coupled to the Post Amp 102 and Laser Driver 103 in the Transceiver 100 via lines 102A, 103A.  See, for example:
[0026] The optical transceiver 100 receives an optical signal from fiber 110A using receiver 101. The receiver 101 acts as an opto-electric transducer by transforming the optical signal into an electrical signal. The receiver 101 provides the resulting electrical signal to a post-amplifier 102. The post-amplifier 102 amplifies the signal and provides the amplified signal to an external host 111 as represented by arrow 102A. The external host 111 may be any computing system capable of communicating with the optical transceiver 100. The external host 111 may contain a host memory 112 that may be a volatile or non-volatile memory source. In one embodiment, the optical transceiver 100 may be a printed circuit board or other components/chips within the host 111, although this is not required.

[0027]: The optical transceiver 100 may also receive electrical signals from the host 111 for transmission onto the fiber 110B. Specifically, the laser driver 103 receives the electrical signal as represented by the arrow 103A, and drives the transmitter 104 (e.g., a laser or Light Emitting Diode (LED)) with signals that cause the transmitter 104 to emit onto the fiber 110B optical signals representative of the information in the electrical signal provided by the host 111. Accordingly, the transmitter 104 serves as an electro-optic transducer.

Detect an Interaction.
The claim recites “interaction”, which is a broad term.  Sending and receiving data between the external programmer 111 and the laser driver 103 and post-amp 102 is an interaction between the external programmer 111 and the transceiver 100.  Receiving signals, at least, is a detection of the interaction (e.g., a detection of the signal being received).  

Provide Information for Storage.
Dybsetter also teaches to provide data to the persistent memory 106 in the transceiver device 100 for storage in the non-volatile memory 106:
[0051] In another embodiment, optical transceiver 100 may be configured to send at least some portion of the recorded data to transceiver persistent memory 106. If the persistent memory 106 was a separate module such as, for example, an EEPROM module, the persistent memory 106 could be unplugged from the optical transceiver 100 to evaluate its memory contents. Alternatively, the persistent memory 106 could be evaluated without removal from the optical transceiver if the optical transceiver has an external I/O interface that allows the persistent memory 106 to be read.

[0052] In yet another embodiment, optical transceiver 100 may be configured to send all the logged data to both host memory 112 and to transceiver persistent memory 106. This would allow retrieval and evaluation of the stored data from either memory source and would create a backup should one of the memory sources become disabled. It may also be possible to configure control module 105 to send all the logged data to host memory 112 and a portion to persistent memory 106. For example, persistent memory 106 could be used to permanently store diagnostic information about optical transceiver 100. This would allow analysis of possible causes of optical transceiver failure should external host 111 become separated from optical transceiver 100. As can be appreciated, there are many combinations of logging locations that could be used and the examples given are by no means exclusive.

It would have been obvious that these operations can be used with the embodiments of FIGS. 1 and 2.

Regarding “event information that corresponds to the interaction”, Dybsetter teaches to detect “operation information”:
[0048] The logger may also be directed to log data based on a processed result, such as the current run time. The logger may also receive instructions providing conditions as to when to log data. For example, if the persistent memory is greater than 40% full, then the log condition may specify that all data is logged, or if the persistent memory is 20% full, then the log condition may specify that a specific operational parameter is logged.

[0049] The operational information that may be logged may include statistical information such as, for example, a total operational time, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, a number of times the optical transceiver has been booted, or the like. The operational information may also simply record operational parameters measured along with an approximate time of measurement. Such operational parameters may include, for example, a laser wavelength approximation, a laser temperature measurement, a supply voltage measurement, a transceiver temperature measurement, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, an acceleration measurement, a peak acceleration measurement, or the like.

[0050] In addition to being configured to log certain operational information, optical transceiver 100 may also be configured to store some or all of the logged information in one or more specified logging locations, such as host memory 112, persistent memory 106, or any other accessible logging location, located on or off transceiver 100. As described above, the different storage locations are indicated by the customized input, which may correspond to log location identification 311, received from the host. For example, microcode from host 111 can direct that at least some portion of the recorded data be sent over the SDA and SCL lines, or other implemented host communication interface, to host memory 112 for storage, allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center using any standard internet or network protocol. In that case, if an optical transceiver failure were to occur, the various log entries could be evaluated to identify possible causes for the failure. For example, if an event was recorded indicating that the optical transceiver experienced a peak acceleration exceeding 20 times the acceleration imposed by gravity (often referred to as "G's"), then one might infer that the optical transceiver had been dropped.

These types of “operation information” correspond to the interactions with the optical transceiver.  For example, the transmit wavelength, transmit power, receiver power, and other operation information “correspond” to optical data being transmitted and received by the transceiver 100, which corresponds to electrical signals between the External Programmer 111 and transceiver 100.  Similarly, other operation parameters correspond to the interactions between the External Programmer and the Control Module 105, such as 
In summary, the term “corresponds” is broad and the teachings of Dysetter are within the scope of this language.  

Differences.
Dybsetter differs from the claimed subject matter in that Dysetter teaches that the event information that corresponds to the interaction is sent to the memory by the Control Module 105 rather than the External Programmer 111.  In other words, the difference is in the location of the Control Module 105.  
However, Dybsetter teaches that processors can be located within the transceiver 100 (e.g., the Control Module 105) or outside of the Transceiver 100 (e.g., the External Programmer 111).  Furthermore, Dybsetter teaches that the logged data can be stored in Programmer Memory 112 and that the logged data can be sent between the Transceiver 100 and the External Programmer 111.  See, for example:
[0052] In yet another embodiment, optical transceiver 100 may be configured to send all the logged data to both host memory 112 and to transceiver persistent memory 106. This would allow retrieval and evaluation of the stored data from either memory source and would create a backup should one of the memory sources become disabled. It may also be possible to configure control module 105 to send all the logged data to host memory 112 and a portion to persistent memory 106. For example, persistent memory 106 could be used to permanently store diagnostic information about optical transceiver 100. This would allow analysis of possible causes of optical transceiver failure should external host 111 become separated from optical transceiver 100. As can be appreciated, there are many combinations of logging locations that could be used and the examples given are by no means exclusive.
It would have been obvious that the Control Module 105 can be located in other places where processors were known to be located, such as within the External Programmer 111, or that the functionality of the Control Module that stores the data in the memory 106 can be located in the External Programmer 111.  For example, logged data can be first stored in the Programmer Memory 112 in the External Programmer 111, and from that stored data it can be decided which data is stored in the Persistent Memory 106 of the Transceiver 100.
Finally, the Examiner can find no teaching in Dybsetter that the data storage functionality of the Control Module 105 must be in a processor in the Transceiver 100 and cannot be in any other location.


Regarding claim 17, Dybsetter teaches the method of claim 16, further comprising: 
detecting, by the computing device, the coupling of the optical transceiver device to the port (FIG. 2: monitoring via sensors 211 in control module 200; monitoring via signals on external lines 212A and 212B; see [0028], [0032]); and
reading, by the computing device, second event information from the non-volatile memory system in the optical transceiver device ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding detecting the coupling, Dybsetter teaches to detect signals via the coupling of the transceiver to the computing device.  Furthermore, the Examiner notes that the claim does not require any particular structure for detecting the coupling (e.g., it does not require a physical structure to detect a physical coupling between the elements) and it does not require detecting any particular signals or code that indicates a coupling is successful.  Instead, the claim broadly recites to “detect the coupling”, and the detection of the signals is a detection of the coupling.

Regarding reading second event info, Dybsetter teaches that a variety of information from more than one event is logged.  See, for example, 
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like. 
 
[0028]: “… the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B).  This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal.”
 
[0032]: “… includes sensors 211A, 211B, 211C amongst potentially others as represented by the horizontal ellipses 211D. Each of these sensors may be responsible for measuring operational parameters that may be measured from the control module 200 such as, for example, supply voltage and transceiver temperature. The control module may also receive external analog or digital signals from other components within the optical transceiver that indicate other measured parameters such as, for example, laser bias current, transmit power, receive power, laser wavelength, laser temperature, and Thermo Electric Cooler (TEC) current. Two external lines 212A and 212B are illustrated for receiving such external analog signals although there may be many of such lines.)
Furthermore, as cited above, it also teaches that the logged information can be read out of memory.  Therefore, reading out information different than or in addition to the first logged information would be reading second event information.



Regarding claim 19, Dybsetter teaches the method of claim 16, further comprising: 
determining, by the computing device, that the interaction satisfies an event condition ([0041]: “… allows a user to specify which operational information to log …”; see also [0028] and [0029]); and
providing, by the computing device in response to the interaction satisfying the event condition, the first event information that corresponds to the interaction to the optical transceiver device for storage in the non-volatile memory system ([0017]: “… causes the optical transceiver to log the operational information to a specific memory location.”; [0041]: “… allows a user to specify which operational information to log …”). 

Determine that the Interaction Satisfies an Event Condition,
The control module evaluates the monitored interactions (i.e., the monitored signals or feedback) and determines whether they satisfy an event condition (i.e., whether the monitored signal is supposed to be logged).  See [0041].  Furthermore, Dybsetter also teaches to make adjustments to the transceiver based on the monitored signals.  See, for example, [0029]:
[0029] Specifically, the control module 105 may counteract these changes by adjusting settings on the post-amplifier 102 and/or the laser driver 103 as also represented by the arrows 105A and 105B. These settings adjustments are quite intermittent since they are only made when temperature or voltage or other low frequency changes so warrant. Receive power is an example of such a low frequency change.
In other words, adjustments are made when it is determined that the monitored interactions satisfy a condition that calls for an adjustment.  Also, [0028] teaches to detect a loss of signal:
[0028]: “… This allows the control module 105 to ... detect when there is a loss of signal.”
In other words, this is determining that an interaction (i.e., a monitored signal) satisfies an event condition that qualifies as a loss of signal (e.g., the signal power is below a threshold)

Provide Information for Storage, 
Dybsetter at [0017] teaches to cause the optical transceiver to log the operational information to a specific memory location, and at [0041] teaches to allow a user to specify which operational information to log.  See the citations in the claim.  In other words, it teaches to provide the information for storage in response to the information satisfying the event condition of being specified for storage by the user.
See also [0024].  
 [0024]: … the optical transceiver logs the information to the corresponding storage locations … may specify one or more actions to be performed when the identified information is logged. If one or more actions are specified, the optical transceiver performs the specified actions when the information is logged …
In other words, Dybsetter teaches to store information in memory, and also provides a general teaching to perform specified actions along with logging the information.



Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybsetter in view of US 2004/0047635 (Aronson).

Regarding claim 18, Dybsetter teaches the method of claim 17, further comprising: 
determining, by the computing device, that the second event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
providing, by the computing device, an indication to a user that the optics transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining that the second event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
Identifying an error condition is a determination that the event information indications a degradation condition.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
This teaches that factors such as temperature, power and feedback conditions may affect performance of components.  Therefore, the detection of these parameters can also be used to determine a degradation condition.  Furthermore, it explicitly teaches to detect a LOS, which is a degradation condition.

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious that data being monitored and logged for use in identifying a cause for failure, as taught in Dybsetter, can provide an indication to a user when a degradation condition is detected, as taught in Aronson.  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to provide an indication to a user when a degradation condition is detected), and the results would have been predictable (e.g., the user will be alerted when a degradation condition is detected).

Regarding claim 20, Dybsetter teaches the method of claim 16, further comprising: 
determining, by the computing device, that the first event information indicates that the optical transceiver device is experiencing a degradation condition ([0016]: “The operational information may include operational data such as, for example, … an identification of one or more error conditions encountered …”; [0028]: “… detect when there is a loss of signal.”); and
providing, by the computing device, an indication to a user that the optical transceiver device is experiencing the degradation condition ([0050]: “… allowing user access and evaluation of the information. Additionally, if host 111 is connected to the internet or other wide area network, the logged information may be uploaded from host memory 112 to a remote evaluation center … the various log entries could be evaluated to identify possible causes for the failure.”).

Regarding determining first event information indicates a degradation condition, Dybsetter at [0016] teaches:
[0016]: One input from the host may be a logging type identification. This identification causes the optical transceiver to identify specific types of operational information to log.  The operational information may include operational data such as, for example, the total operational time, a number of times the optical transceiver has been booted, an average operational time between boots, a total number of error conditions encountered, an identification of one or more error conditions encountered, a categorization of the number of error conditions encountered for a plurality of different error types, or the like. The operational information may also include operational measurements along with the time of measurement. The measured items may include a laser wavelength, a laser temperature, a supply voltage, a transceiver temperature, a laser bias current measurement, a Thermo Electric Cooler (TEC) current measurement, a transmit power measurement, a receive power measurement, or the like.
In other words, it teaches “an identification of one or more error conditions”, and an error condition is a determination that some aspect of the system has degraded.  Furthermore, the other measurements, such as laser temperature, wavelength, voltage, and bias current can also be indicative of a degradation condition.  See also [0028]: 
[0028] The behavior of the receiver 101, the post-amplifier 102, the laser driver 103, and the transmitter 104 may vary dynamically due to a number of factors. For example, temperature changes, power fluctuations, and feedback conditions may each affect the performance of these components. Accordingly, the optical transceiver 100 includes a control module 105, which may evaluate temperature and voltage conditions and other operational circumstances, and receive information from the post-amplifier 102 (as represented by arrow 105A) and from the laser driver 103 (as represented by arrow 105B). This allows the control module 105 to optimize the dynamically varying performance, and additionally detect when there is a loss of signal. 
In particular, the detection of an LOS condition is a degradation condition.  Furthermore, this teaches that other detected factors, such as temperature, power and feedback conditions may affect performance of components.  

Regarding providing an indication to the user, Dybsetter teaches to provide user accessible information regarding the measured parameters, and teaches that these can be used to identify causes for the failure.  See also:
[0054] Control module 105 may also be configured to generate a status report or indication upon the completion of a particular logging operation that may be polled by the host 111, allowing user access and evaluation of the information. This would give the host 111 a window on the operation of optical transceiver 100.
In other words, Dybsetter teaches to provide a notification or indication to the user when logging operation is completed.  Furthermore, Aronson teaches at [0058]:
[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
In other words, it teaches to create indications (i.e., alarm and warning flags) which are seen by the user (“end user”).  
It would have been obvious to combine the teachings of Dybsetter and Aronson, so that data being monitored and logged for use in identifying a cause for failure (e.g., Dybsetter) can utilize an alarm or alert to the user (e.g., Aronson).  In particular, both are in the same technical art (e.g., optical communications), both teach to monitor conditions in a transceiver (e.g., compare FIG. 1 in Dybsetter and FIG. 2 in Aronson), and one of ordinary skill could have combined the teachings (e.g., modified Dybsetter to use indications to the end user as taught in Aronson), and the results would have been predictable (e.g., when an error or other degradation is detected, the user receives an alarm or other indications).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0152390 (Stewart) teaches fault detection in an optical module (i.e., an optical transceiver).  See, for example, [0039]:
[0039] In some embodiments the optoelectronic transceiver 100 includes an integrated circuit controller that may perform some of the functions listed above. For example, an integrated circuit controller performs the tasks of identification and eye safety and general fault detection, while the microprocessor provides control signals to the temperature controller and also may perform other tasks.  
In particular, it teaches to monitor laser bias current and, when an increase in bias current is detected, to predict a change in wavelength and to compensate for the effects of aging lasers.  See, for example, [0043]:
[0043] … Since the bias current I.sub.laser bias is proportional to the voltage V(I.sub.laser bias), an increase in V(I.sub.laser bias) corresponds to an increase in the bias current I.sub.laser bias. An increase in the bias current I.sub.laser bias in turn causes an increase in the temperature of the laser emitter, and hence in the wavelength of optical signals from the laser emitter. Thus, maintaining the optical output of the laser emitter at a constant level over time by increasing the bias current I.sub.laser bias would affect the wavelength of the optical signals from the laser emitter. The microprocessor 200 receives the V(I.sub.laser bias) voltage signal to enable it to compensate for the effect of laser aging on the wavelength of the optical signals by adjusting the temperature of the laser emitter in response to changes in the bias current I.sub.laser bias.
However, it does not teach to predict a fault based on the change of bias current or receiver power according to the teachings of the application.
US 2018/0054793 (Renaldi) teaches communication using sensors and including measuring and reporting parameters.  For example, see [0024]:
 The user device configuration includes one or more of a reporting mode (e.g., autonomous, when requested, by exception, scheduled), reporting triggers, location format, status type reporting, required sensor data, wireless network list, other user device list, a wireless location network list, power consumption goals, backhaul assist limits for others, landmark information, geographic fence information, affiliated user device identifiers, etc. The user device status information includes one or more of a user ID, a user device ID, a location (e.g., absolute, relative, coordinates, address, etc.), an availability level, a user device battery remaining energy level, an average power consumption level, a schedule adherence indicator, a health indicator, and an emergency indicator.
It also described providing status information in particular time frames.  See, for example, [0027]:
In general, and with respect to the synchronizing of status information between the user device 12 and the subscriber device 22 (e.g., providing current status information of the user device 12 within a desired time frame to the subscriber device 22), the computing system 10 supports four primary functions. 
It also teaches to make adjustments to the system.  See [0054]:
… the intervening item does not modify the information of a signal but may adjust its current level, voltage level, and/or power level.
US 2016/0157075 (Ho) teaches a communication system that makes adjustments based on various factors.  See, for example, [0067]:
 The base station can balance the number of control channels vs. video or voice channels with an algorithm that adjusts the number of channels based on power consumption, weather/time of day, and amount of message traffic.
See also:
[0088] The base station may implement usage limits on non-priority traffic by ensuring that each phone number in the base station radius does not exceed a certain number of messages within a given time frame; 
[0089] The base station may reduce the frequency of status checks with individual cell phones in order to reduce power consumption, with the frequency to be dynamic and determined by an algorithm balancing power output with necessary traffic capacity; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN E WOLF/Primary Examiner, Art Unit 2636